DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 8, and 18, the closest reference to Ku et al. (US 20160227641) disclose the PRINTED CIRCUIT BOARD WITH THERMAL VIA. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 8, and 18.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a solder paste coupling the substrate of the laser package to the trigger trace; 12a plurality of thermal vias through the printed circuit board, connected to the 13trigger trace beneath the laser package; 14at least one conductive pad connected to the thermal vias on a bottom of the 15printed circuit board; 16at least one thermal bridge connected to the at least one conductive pad on a 17bottom of the printed circuit board; 18a thermal paste connected to the at least one thermal bridge; 19a conductive ground plane on the bottom of the printed circuit board, connected to 20the thermal paste; and 21a mechanical housing connected to the thermal paste; 22whereby a thermal heat dissipation path is created from the laser package through 23the solder paste, the plurality of thermal vias, the conductive pad, the thermal bridge, the thermal 24paste, the conductive ground plane and the mechanical housing”.
Regarding claim 8,
None of the cited prior arts discloses the claimed structural combination of independent claim 8, in particular having the limitation of “at least one thermal via through the printed circuit board, coupled to the laser 5package; 6a thermal bridge coupled to the at least one thermal via; 7a thermal paste connected to the thermal bridge; 8a conductive ground plane on a bottom of the printed circuit board, connected to 9the thermal paste; and 10a mechanical housing connected to the thermal paste; 11whereby a thermal heat dissipation path is created from the laser package through 12the thermal via, the thermal bridge, the thermal paste, the conductive ground plane and the 13mechanical housing.”.
Regarding claim 18,
None of the cited prior arts discloses the claimed method of independent claim 18, in particular having the method of “forming a conductive ground plane on a bottom of the printed circuit board; 5mounting a laser package on the printed circuit board, coupled to the thermal via; 6coupling a thermal bridge to the thermal via; 7connecting a thermal paste to the thermal bridge and to the conductive ground 8plane; and 9connecting the thermal paste to a mechanical housing; 10whereby a thermal heat dissipation path is created from the laser package through 11the thermal via, the thermal bridge, the thermal paste, the conductive ground plane and the 12mechanical housing”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828